Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 12/29/21 has been received.  Application No. 15/299,066 of claims 1-20 are now pending, all of which are ready for examination by the examiner.  

Response to Amendment
Applicant's arguments with respect to the claims have been considered and are persuasive.
Response to Arguments
Applicant’s arguments with respect to the prior art cited are persuasive and new grounds of rejection are entered in view of the arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Diab et al. (U.S. PGPub 2005/0228780; hereinafter “Diab”) in view of Gossweiler (U.S. Patent 8,700,643) and further in view of Millett et al. (U.S. PGPub 2008/0059462; hereinafter “Millett”) and further in view of Richter (U.S. PGPub 2015/0106663).

As per claims 1, 8 and 15, Diab discloses at least one non-transitory machine readable storage medium, a system, and a method, comprising computer-executable instructions carried on the machine readable medium, the instructions readable by a processor, the instructions, when read and executed, for causing the processor to:
accept, at a server, a user-entered search string to search contents or settings of a plurality of clients; (See Figs. 1, 3, paras. 36 and 41, wherein method of receiving a search string query is disclosed, also See para. 34, wherein the user enters a search in a generic search input object to have the search server analyze the search query string is disclosed, also See Fig. 2 and  paras. 36 and 40, wherein  functions of a search server in which “a querier issues a search request to a search server using a search client, such as a Web browser client [0036]” (analogous to accepting a search string at a server) are disclosed; as taught by Diab)
parse the user-entered search string to determine a category of data to be searched in the contents or settings of the plurality of clients; (See Figs. 7-8 para. 55, wherein functions of a parser are disclosed, also See paras. 39, 85, wherein method of parsing and analyzing the search query string is disclosed; as taught by Diab.)
parse the user-entered search string to determine a filter of results of a search of the contents or settings of the plurality of clients; (See paras. 78-79, wherein method of filtering with respect to preferences is disclosed; as taught by Diab.)
recommend a suggested search string based on the accepted user-entered search string and a previous search; (See para. 65, wherein method of providing suggestions in which "the search system might provide suggestions for additional searches or information based on user history and/or profile. For example, the drummer might be provided with unprompted information, such as trivia about drums, additional useful searches that other drummers found useful, etc.” is disclosed; as taught Diab.)
accept a selection of the suggested search string; (See paras. 68-70 and 72-73, wherein method of providing results is disclosed; as taught by Diab.) 
However, Diab fails to disclose settings of a plurality of clients for vulnerabilities in the plurality of clients; modify the user-entered search string in response to acceptance of the selection of the suggested search string; and perform a search of the contents or settings of the plurality of clients for the category of data as limited by at least the filter.
Gossweiler teaches settings of a plurality of clients for vulnerabilities in the plurality of clients; (See col. 12, ll 52-62, wherein a method of customizing information in which “the father may set an adult media shelf 150 as "private" or "hidden," whereby the contents would not be displayed unless a special access code were input” (analogous to settings of client(s) for vulnerabilities in the plurality of clients); as taught by Gossweiler.)
modify the user-entered search string in response to acceptance of the selection of the suggested search string; (See col. 13, ll 52-58, wherein “a search string is analyzed or modified before executing the actual programming search…” is disclosed; as taught by Gossweiler.)
and perform a search of the contents or settings of the plurality of clients for the category of data as limited by at least the filter. (See col. 8, ll 23-62, wherein user selected preferences are disclosed, also See col. 13, ll 52-67, wherein method of performing search(s), also See Fig. 1A, wherein a user interface to perform a search and provide search results is disclosed; as taught by Gossweiler.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Gossweiler teachings in the Diab system. Skilled artisan would have been motivated to incorporate the method of managing media-related queries and media collections taught by Gossweiler in the Diab system for generating search results including searching by subdomain and providing sponsored results by subdomain.  In addition, both of the references (Diab and Gossweiler) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as querying.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Diab and Gossweiler fails to disclose wherein the suggested search string includes a type of hash corresponding to the hash value.
(See 1A, para. 47, wherein has code of each pattern, data type and attributes are disclosed, also See para. 75, wherein a search string that includes a hash value in which “search string “quiet red fox” has a hash value of 100519ba1817285c. The last five bits of this hash value are 1110 which appears in the gatekeeper data structure…” is disclosed, also See para. 87, wherein suggested search terms are disclosed; as taught by Millett.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Millett teachings in the combination of Diab and Gossweiler system. Skilled artisan would have been motivated to incorporate the method of providing suggested search strings taught by Millett in the combination of Diab and Gossweiler system for generating search results including searching by subdomain and providing sponsored results by subdomain. In addition, both of the references (Diab, Gossweiler, and Millett) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as querying. This close relation between both of the references highly suggests an expectation of success.
However, the combination of Diab, Gossweiler, and Millett fails to disclose wherein the user-entered search string includes a hash value; wherein the category of data identifies the user-entered search string as including a hash value; the user-entered search string as including the hash value; that the user-entered string includes the hash value and the type of hash value corresponding to the hash value.
(See Fig. 8, para. 52, wherein user-entered search string in which “…A user can utilize a web browser 802, for example, to input a search string 804 corresponding to a hash label identifier…” is disclosed; as taught by Richter.)
wherein the category of data identifies the user-entered search string as including a hash value; the user-entered search string as including the hash value; (See Fig. 8, para. 52, wherein user-entered search string in which “…A user can utilize a web browser 802, for example, to input a search string 804 corresponding to a hash label identifier…” is disclosed; as taught by Richter.)
that the user-entered string includes the hash value and the type of hash value corresponding to the hash value. (See Fig. 8, para. 52, wherein user-entered search string in which “…A user can utilize a web browser 802, for example, to input a search string 804 corresponding to a hash label identifier…” is disclosed; as taught by Richter.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Richter teachings in the combination of Diab, Gossweiler, and Millett system. Skilled artisan would have been motivated to incorporate the method for inputting a search string corresponding to a hash label identifier taught by Richter in the combination of Diab, Gossweiler, and Millett system for generating search results including searching by subdomain and providing sponsored results by subdomain.  In addition, both of the references (Diab, Gossweiler, Millett, and Richter) teach features that are directed to 

As per claims 2, 9 and 16, the combination of Diab, Millett, and Richter further discloses wherein parse the user-entered search string to determine an output format of the category of data to be searched in the contents or settings of the plurality of clients; (See Figs. 7-8 para. 55, wherein functions of a parser are disclosed, also See paras. 39, 85, wherein method of parsing and analyzing the search query string is disclosed; as taught by Diab.)
However, the combination of Diab, Millett, and Richter fails to disclose wherein the results of the search are further limited by the output format.
On the other hand, Gossweiler teaches wherein the results of the search are further limited by the output format. (See col. 4, ll 5-15, wherein formatting of search results is disclosed, also See col. 9, ll 12-21, wherein a user-chosen format to display search results is disclosed; as taught by Gossweiler.)
See claims 1, 8, and 15 for motivation above.

As per claims 3, 10 and 17, the combination of Diab, Gossweiler, Millett, and Richter further discloses wherein parse the user-entered search string to determine a field of the category of data to be searched in the contents or settings of the plurality of clients; (See paras. 45-46, wherein method of preforming subdomain searches is disclosed; as taught by Diab.)
 (See paras. 78-79, wherein method of filtering with respect to preferences is disclosed, also See paras. 82-83, wherein of filtering searches with respect to search query string is disclosed; as taught by Diab.)

As per claims 4, 11 and 18, the combination of Diab, Millett, and Richter fails to disclose wherein parse the user-entered search string to determine a multiple-value comparator parameter for the filter of the results of the search; and wherein the results of the search are further limited by the multiple-value comparator parameter.
On the other hand, Gossweiler teaches wherein parse the user-entered search string to determine a multiple-value comparator parameter for the filter of the results of the search; (See Fig. 4, wherein method of obtaining search parameters is disclosed, also See col. 9, ll 4-21, wherein method of performing a search based on search terms or search parameters is disclosed; as taught by; as taught by Gossweiler.)
and wherein the results of the search are further limited by the multiple-value comparator parameter. (See Fig. 4, wherein method of obtaining search parameters is disclosed, also See col. 9, ll 4-21, wherein method of performing a search based on search terms or search parameters is disclosed; as taught by; as taught by Gossweiler.)
See claims 1, 8, and 15 for motivation above.

claims 5 and 12, the combination of Diab, Gossweiler, Millett, and Richter further discloses wherein parse the user-entered search string to determine a keyword, the keyword to specify a predetermined value of a parameter for the filter of the results of the search; (See para. 34, wherein method of utilizing keywords to perform searches is disclosed, also See para. 40, wherein a keyword index is disclosed; as taught by Diab.)
and wherein the results of the search are further limited by the keyword. (See para. 34, wherein method of utilizing keywords to perform searches is disclosed, also See para. 40, wherein a keyword index is disclosed, also See paras. 78-79, wherein method of filtering with respect to preferences is disclosed, also See paras. 82-83, wherein of filtering searches with respect to search query string is disclosed; as taught by Diab.)

As per claims 6, 13 and 19, the combination of Diab, Gossweiler, Millett, and Richter further discloses to accept a definition of a customized category of data to be searched in the contents or settings of the plurality of clients. (See para. 48, wherein method of personalizing hint sets is disclosed, also See para. 51, wherein maintaining personalizations for user is disclosed; as taught by Diab.)

As per claims 7, 14 and 20, the combination of Diab, Millett, and Richter fails to disclose insert a comparison operator into the modified user-entered search string, wherein the modified user-entered search string with the comparison operator is well-formed.
 (See col. 13, ll 52-58, wherein “a search string is analyzed or modified before executing the actual programming search. For example, the request processor 221 can analyze a search string, compare certain terms with an electronic thesaurus, and include additional terms in the search string to create a more robust query” is disclosed; as taught by Gossweiler.)
See claims 1, 8, and 15 for motivation above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293. The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153